PER CURIAM.
Appellant seeks review of the trial court’s order granting a motion for new trial in this personal injury action. He *1275contends the improper comments made by defense counsel during closing argument regarding the “insurance crisis” situation were not so prejudicial as to warrant the granting of a new trial and the jury’s verdict of no negligence should be reinstated. We disagree.
While counsel is accorded great latitude in making argument to the jury, this leeway is not unbridled. The comments made by defense counsel were an improper attempt to appeal to the conscience of the community. Plaintiffs counsel timely objected to the comments, his motion for mistrial was denied and no curative instruction was given. The comment’s effect on the jury’s ability to judge the evidence fairly warrants the granting of new trial. See Stokes v. Wet ’N Wild, Inc., 523 So.2d 181 (Fla. 5th DCA 1988); Russell v. Guider, 362 So.2d 55 (Fla. 4th DCA 1978). Affirmed.
DOWNEY, STONE and POLEN, JJ., concur.